ORDER

PER CURIAM.
Father appeals from the trial court’s judgment terminating his parental rights. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum *708opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).
The Juvenile Officer’s Motion to Dismiss the Appeal is denied as moot.